Citation Nr: 0708609	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for multiple superficial 
retained shell fragments, involving the skull, eyes, knees, 
thoracic spine, and left arm and wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 until 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Reno, Nevada Regional Office (RO).  In April 
2005, the undersigned Veterans Law Judge conducted a hearing 
regarding the issue on appeal, and in May 2005, the Board 
denied the issue on appeal.  However, in February 2006, the 
United States Court of Appeals for Veterans Claims granted a 
Joint Motion for Remand and ordered the Board to remand the 
case to the RO for additional development.   


REMAND

Pursuant to the Court's Order, the veteran should be 
scheduled for a VA examination in order to determine the 
extent of the impact of multiple shrapnel fragments, to 
include whether there is any muscle damage.  See Joint Motion 
for Remand and Court Order (Feb. 2006). 

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  
 
1. The veteran should be provided with the 
appropriate VA medical examination in order to 
determine the extent of the impact of multiple 
shrapnel fragments, to include whether there is 
any muscle damage.  The examiner must identify all 
scarring by location and size and indicate whether 
there is any associated loss of function.  The 
claim's folder must be made available to and 
reviewed by the examiner. 

2.  After completing the requested development, 
the RO should again review the record and 
readjudicate the claim.  The RO should discuss the 
various areas in which the shrapnel is retained 
and any relevant diagnostic codes associated with 
those multiple body parts, to include any muscle 
damage.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




